Citation Nr: 1522815	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  14-10 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  

(The issue of eligibility for vocational rehabilitation services under the provisions of Chapter 31, Title 38 of the United States Code will be addressed in a separate decision by the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee.  This decision denied entitlement to a clothing allowance for claimed wear or tear of the clothing of the Veteran due to a back brace, bilateral knee braces, bilateral foot orthotics/arch supports, and due to damage to the Veteran's outer garments caused by prescribed topical medications.  In February 2014, the Veteran was granted a clothing allowance based on damage from his back brace, resolving that matter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.  


REMAND

A clothing allowance is paid if one of three criterion is satisfied.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2014).  The first criterion is that the Veteran, because of a service-connected disability or disabilities constituting loss or loss of use of a hand or foot, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  Such must be established during a VA examination or an examination or hospital report from any government or private institution.  The second criterion is that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  The third criterion is that the Veteran, due to a service-connected disability, uses a medication prescribed by a physician for a skin condition that causes irreparable damage to outer garments.  Both the second and third criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  

The Veteran contends that his bilateral knee braces result in friction to his pants, causing damage to fabric.  The Veteran asserts that his bilateral foot orthotics/braces are rigid in nature and were made from plaster mold casts which qualifies him for clothing allowance benefits.  He further maintains that he has been prescribed topical medications that cause permanent staining of his clothing.  There is no evaluation addressing whether the Veteran's knee braces, foot orthotics, and topical medications cause the damage, as claimed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to address whether the Veteran's knee braces and any foot orthotics result in wear and tear to the Veteran's clothing.  The examiner should also assess if the Veteran's topical medications cause irreparable damage to outer garments.  The examiner should indicate if the knee braces, any foot orthotics, and medications each is prescribed specifically for service-connected disabilities.  The Veteran should be asked to bring to the examination the affected clothing and shoes, as claimed.  If there is wear and tear, and staining due to prescribed braces, orthotics, and topical medications, for service-connected disabilities, the examiner should certify any such wear and tear, and staining to the Veteran's clothing and shoes was caused by his prescribed braces, orthotics, and topical medications, for service-connected disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

